UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 13, 2007 UNIVERSAL HOSPITAL SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 000-20086 41-0760940 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 7700 France Avenue South, Suite 275 Edina, Minnesota 55435-5228 (Address of principal executive offices) (Zip Code) 952-893-3200 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE Universal Hospital Services, Inc. will be presenting at the Merrill Leveraged Finance Conference on November 14, 2007 in Las Vegas, NV. Attached as Exhibit 99.1 to this report, and incorporated herein by reference, is a copy of the slide presentation to be made during the conference, held on November 14, 2007, to discuss Universal Hospital Services, Inc.’s overall business strategy and financial results for the quarter and nine months ended September 30, 2007. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits 99.1 Slides to be presented during Universal Hospital Services, Inc.’s presentation at the Merrill Leveraged Finance Conference held on November 14, 2007 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Universal Hospital Services, Inc. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNIVERSAL HOSPITAL SERVICES, INC. Dated:November 13, 2007 By: /s/Rex T. Clevenger Rex T. Clevenger Chief Financial Officer 3 EXHIBIT INDEX Exhibit Number Description 99.1 Slides to be presented during Universal Hospital Services, Inc.’s presentation at the Merrill Leveraged Finance Conference held on November 14, 2007 4
